DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/20 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10, 14 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nochumson et al (US 5,143,646 hereafter Nochumson).
Nochumson teaches a method for making a gel composition comprising irradiating agarose in dry form, dissolving said irradiated agarose and gelling said dissolved agarose (abstract, col. 5, lin. 35-62).  The solution comprises 4-8 wt% agarose where the final gel comprises about 20% agarose (col. 5, lin. 60-col. 6, lin. 23).  The agarose is only irradiated in dry form meeting the limitations of claim 10. The gel is crosslinked chemically by the addition of the borate buffer (col. 6, lin. 30-37). These disclosures render the claims anticipated. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Nochumson et al (US 5,143,646 hereafter Nochumson) in view of Nussinovitch et al (US 2008/0081056 A1 hereafter Nussinovitch).
As discussed above, Nochumson discloses a method of making a gel comprising irradiating agarose and forming a gel from the irradiated agarose.  The reference irradiates the agarose in order to reduce the molecular weight so that compounds can move through the pores.  The reference however does not disclose the same level of radiation as the instant claims.  The irradiation of polysaccharide to reduce the molecular weight and forming gels is well known in the art as seen in the Nussinovitch.
Nussinovitch discloses a method of forming gels for drug delivery comprising irradiating a polysaccharide in dry powder form, followed by forming gels with the powder [abstract, 0026, Example 1].  The irradiation is from 1-70 kGy [0105]. The gels comprise 10-40% of the irradiated polysaccharide [0018, Example 1]. The polysaccharide can also be dispersed in a non-solvent like a glycol, and then 
With these aspects in mind it would have been obvious to combine the disclosures in order to form malleable and adhesive gels good for drug delivery.  It would have been obvious to irradiate the agarose of Nochumson as seen in Nussinovitch with an expectation of success since both irradiate polysaccharides and form gels.  One of ordinary skill in the art would have been motivated to combine the prior art with expectation of a stable, adhesive gels useful in drug transmission.
Claim 1 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Nochumson et al (US 5,143,464 hereafter Nochumson) in view of Provonchee (WO 2018/026400 A1 hereafter Provonchee).
As discussed above Nochumson discloses a method of making gels by irradiating agarose and forming gels from the irradiated polysaccharide.  While gels are formed, the reference is silent to the injection of the gels into the body.  The use of agarose gels for drug delivery is known in the art as seen in Provonchee.
Provonchee discloses methods of forming gel comprising agarose at a concentration at least 1%, where the agarose is precipitated from polyethylene glycol (page 16, lin. 5-15).  The gel is useful as a wound dressing, bone grafting or implantation (page 18-22).  The gels are formed by mixing the agarose with solvents and the gels can be delivered to the body by injection (page 24-25). It would have been obvious to apply the modified agarose of Nochumson as seen in the Provonchee as both references form agarose gels that transmit active agents.
One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable gel formulation that transmits molecules through its matrix.  It would have 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618